Citation Nr: 1456602	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  09-41 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to October 1974.

This matter is on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

This appeal was previously denied by the Board in a February 2013 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and, in an April 2014 memorandum decision, the Court vacated the Board's February 2013 decision and remanded the issue for additional development.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus is related to his service-connected sensorineural hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  1101, 1110, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is warranted for the Veteran's tinnitus.  Specifically, while the Veteran has been service-connected for right ear hearing loss since 1974, he was recently also granted service connection for left ear hearing loss under 38 U.S.C.A. § 1160 (West 2014).  The Board takes notice of the fact that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 5, Ch. 46, Approach to the Patient with Ear Problems (19th ed. 2011).  

Since the Veteran's service-connected bilateral hearing loss validates his assertions that he was exposed to acoustic trauma in service, the fact that his tinnitus was also related to such trauma is a reasonable conclusion.  Moreover, the Board notes that high frequency tinnitus usually accompanies noise-induced hearing loss.  The MERCK Manual, Section 5, Ch. 47, Hearing Loss (19th ed. 2011).  Given the fact that the Veteran is now service-connected for bilateral hearing loss, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service.  In any event, further litigation of this issue is not warranted.


ORDER

Service connection for tinnitus is granted


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


